NOTICE OF ALLOWANCE
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2020 has been entered.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Thomas on February 9, 2021.
The application has been amended as follows: 
Replace claim 1 with the following and ALLOW:
“A composition comprising:
an analgesic/antipyretic combination comprising about 435 mg to about 1,338 mg choline salicylate and about 10 wt% trolamine salicylate based on the total weight of the composition;
at least one analgesic adjunct comprising about 1 mg to about 200 mg caffeine;
an antihistamine comprising about 1 mg to about 200 mg pyrilamine tannate;
a diuretic agent comprising pamabrom; and
an antifoaming agent comprising simethicone;
wherein the composition is a cream.”
 	Allow claim 10.
Cancel claim 19.
	Allow claims 21-22.
	Cancel claims 23-29.
	Allow claim 31.
	Cancel claims 32-36 and 38-41.
Reasons for Allowance
The claimed invention is drawn to a salicylate analgesic cream which further comprises caffeine, an antihistamine, pamabrom and simethicone.  Each of the instantly claimed ingredients are known in the art.  Furthermore, a variety of related creams are taught by the prior art.  For example, Davis et al (US 5,665,378) teach creams comprising an NSAID such as salicylates and further comprising pamabrom.  Bosse et al (US 2009/0175939; of record) teach analgesic compositions which may be in the form of a cream comprising, for example, acetaminophen, promethazine (antihistamine) and caffeine (Page 40, Table I, Example 30).  And, as taught by Valentine et al (US 4,906,478), “simethicone is… an ointment base ingredient, topical drug vehicle and a skin protectant” (Column 1, Lines 22-24).  Despite the foregoing, there does not appear to be any motivation to select each of the instantly claimed ingredients from the myriad prior art formulations to arrive at the instantly claimed cream.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611